Citation Nr: 0305063	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  96-44 167	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE
Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision, in which the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151.

The case has been the subject of Board remands in March 1998, 
October 1998, and December 2000.  The case was last returned 
to the Board in August 2002.  The Board undertook additional 
development in September 2002, and the case is now ready for 
final appellate disposition.


FINDINGS OF FACT

1.  The veteran died in July 1995 from a probable myocardial 
infarction.

2.  The treatment rendered at the VA medical facility from 
June 1993 to 1995 did not result in any additional disability 
which caused, hastened, or contributed substantially or 
materially to the veteran's death. 


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. § 1151 (effective prior to October 1, 1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records consist of a February 
1968 Navy Medical Board report which shows the veteran was 
discharged after a traumatic amputation of the right thumb 
and index fingers.  It was reported that a general medical 
examination was within normal limits.  No findings suggested 
heart or vascular disease.  

A July 1968 VA medical examination noted normal cardiac 
findings.  Blood pressure reading was within normal limits, 
and a chest x-ray noted a normal heart.  

VA outpatient treatment records in 1989 note that the veteran 
had an angioplasty in 1985 and was on heart medication.  The 
diagnosis was coronary artery disease.

The veteran was admitted to a VA Medical Center (VAMC) in 
February 1993 with a 1-month history of left periorbital 
numbness.  A paroxysmal supraventricular tachycardia history 
of coronary artery disease and questionable history of 
arrhythmia were noted.  He was seen at the emergency room on 
June 3 1993 with complaints of multiple episodes of vertigo, 
double vision, nausea, numbness, slurred speech, and left 
posterior headaches.  The symptoms lasted about 15 minutes 
resolving with rest.  He said the last episode occurred 
earlier that morning.  He also reported left sided weakness 
with paresthesia in the left arm and fingers.  He had some 
transient heaviness in the left side of his chest which 
resolved spontaneously. The assessment was TIA vs. RIND vs. 
CVA.  The physician discussed the case with neurology.  He 
was sent home with instructions to return later for 
additional testing.  His condition was described as stable 
and improved.   He was to return for any increase in 
symptoms.

The veteran was readmitted to the VAMC later in June 1993 
with a 3-month history of vertigo, diplopia, and slurred 
speech.  It was noted that during the previous 
hospitalization a CT scan showed no abnormalities.  He 
underwent an extensive neurological work up that included a 
CT scan of the head, and a cerebral arteriography.  Following 
the cerebral arteriography, he had partial numbness of the 
left side of the body with partial resolution.  It was 
reported that he had severe coronary artery spasms during the 
arteriogram.  He was discharged later in June with the final 
diagnosis of migraine headaches, status post small internal 
capsule infarct and generalized anxiety disorder and two 
panic attacks.  

The veteran was readmitted to the VAMC for 4 days in October 
1993 for hematochezia.  It was noted that that he had a 
history of a cerebral vascular accident in June 1993, and 
that the use of his left side had returned.  He was 
readmitted to the VAMC in August 1994 after he had developed 
slurring of speech and weakness of the left side of his body 
3 days earlier.  His symptoms improved, and it was noted that 
given the veteran's history and physical examination, whether 
he had a stroke or some conversion disorders.  The discharge 
diagnosis was migraine headaches status postoperative small 
inferior capsule infarct, anxiety disorder, and left-sided 
weakness.

The veteran was seen at the VAMC emergency room in March 
1995.  It was noted that that he had a right hemisphere 
stroke in June 1993, had been on Ticlopidine ever since, and 
had had several transient ischemic attacks since his stroke.  
It was reported that that he had been experiencing decreasing 
coordination in his right arm and leg since the day before as 
well as other symptoms.  The impression was left hemispheric 
stroke, improving.  

Later in March 1995 the veteran was admitted to the VAMC for 
a scheduled transesophageal electrocardiograph (TEE) and CT 
scan of the head.  He was discharged 2 days later with a 
diagnosis of left-sided cerebral vascular accident.

The veteran was taken to Jefferson Regional Medical Center in 
July 1995 after he had passed out at home.  After 
unsuccessful resuscitative efforts, he was declared dead.  
The reporting hospital physician reported that due to the 
veteran's history of coughing, shortness of breath, and 
coughing up a little blood, a pulmonary embolus was suspected 
a the causative factor of death.

The official certificate of the veteran's death shows that he 
died at Jefferson Regional Medical Center in July 1995 of a 
suspected myocardial infarction.  An autopsy was not 
performed.  The certifying physician was the reporting 
hospital physician for the terminal admission at Jefferson 
Regional Medical Center.

At a hearing at the RO in January 1997, the appellant and the 
veteran's daughter testified that they felt that when the 
veteran should have been admitted to the VAMC when he was 
seen at the VAMC emergency room in June 1993, and that he was 
not given the proper treatment or evaluation at that time.  
The veteran's daughter testified that she was a nurse.

In January 1997 the Chief of Ambulatory Care at the VAMC 
reviewed the entire record of the veteran's treatment at the 
VAMC including the records concerning the emergency room 
visit on June 3, 1993.  It was reported that the veteran had 
no injury or disability as a result of the emergency room 
visit and that most medical practitioners would have handled 
the case similarly.  In an addendum to his January 1997 
statement, the Chief of Ambulatory Care at the VAMC reported 
in February 1997, that nothing in the record suggested that 
the veteran was having a stroke when he was seen at the VAMC 
emergency room on June 3, 1993, rather that he was having a 
transient ischemic attack.  The doctor stated that this 
conclusion was supported findings on the later June 1993 VAMC 
admission.

In January 2003 a VA neurological examiner reviewed the 
veteran's entire treatment record from the VAMC, and that the 
veteran received appropriate treatment at the VAMC for the 
time he was treated there from 1993 to March 1995.  The 
doctor concluded that the small stroke the veteran suffered 
in 1993 did not contributed to his death from cardiac 
arrhythmia in 1995.

II.  Analysis

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of the VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Pursuant to the VCAA, the VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and to complete her claim.  In the statement of 
the case and a number of supplemental statements of the case, 
and the Board Remands the appellant has been informed of the 
requirements necessary to substantiate her claim.  Also, a 
January 2001 letter from the RO notified her that the VA 
would obtain all relevant medical treatment records for her.  
Thus, VA's duty to notify has been fulfilled.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

VA has a further duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  The VA has 
obtained the all VA treatment records and the appellant has 
not cited any records of relevant treatment in addition to 
those that have already been obtained and associated with the 
claims folder, and as pertinent medical opinions relative to 
her claim have been obtained, the duty to assist has been 
satisfied.

The appellant contends, in essence, that the veteran's death 
was caused or accelerated by treatment or lack of treatment 
received at a VA hospital beginning in June 1993.  
Specifically, she claims that VA examination and treatment in 
June 1993 caused a "blood rupture in his brain."  
Subsequently, she claims that VA physicians and the hospital 
staff failed to properly diagnose and timely treat the 
appellant's symptomatology, which, in her and her daughter's 
opinion, indicated transient ischemic attacks.  It is also 
contended that proper diagnostic testing and treatment were 
withheld.  In this regard, the Board notes that the 
appellant's daughter indicates that she is nurse, and she 
also has testified that there was fault on the VA's part in 
it's treatment of the veteran prior to his death.

The appellant filed her claim in June 1997.  The law 
providing compensation or DIC under 38 U.S.C.A. § 1151 was 
revised, effective October 1, 1997, and the new version of 
the law is more restrictive than the old version (the new law 
essentially requires a showing of fault or negligence by the 
VA in providing medical treatment).  However, the new law 
does not apply in the present case, as the claim has been 
pending since before the change in the law.  VAOPGCPREC 40- 
97.  The Board has applied the version of 38 U.S.C.A. § 1151 
(and the related regulations, 38 C.F.R. §§ 3.358, 3.800) in 
effect prior to the change.

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers disease, 
injury, death, or the aggravation of an existing disease or 
injury, as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability or death, compensation or DIC shall be awarded in 
the same manner as if the disability or death were service- 
connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 
3.358, 3.800 (2001).  In determining that additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim is based will be compared with the subsequent physical 
condition resulting from the disease or injury.  38 C.F.R. § 
3.358(b)(1).  The regulation further provides, in part, that 
benefits will not be payable for the continuance or natural 
progress of disease or injury for which VA treatment is 
authorized.  38 C.F.R. § 3.358(b)(2).  In determining whether 
such additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  The mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
treatment.  Benefits are not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those, which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

For a claimant to prevail in a claim under the old version of 
38 U.S.C.A. § 1151 and related regulations (which are 
applicable to the present case), it is not required that 
there be a showing of negligence or fault on the part of the 
VA, yet it must be shown that disability was not a necessary 
consequence of VA treatment and that disability or death was 
not the result of natural progress of medical conditions.

The surviving spouse of a veteran whose death was caused by a 
service-connected disability may be entitled to benefits.  38 
U.S.C.A. § 1310 (West 2002).  Death is deemed to have been 
caused by a service-connected disability when the evidence 
establishes that a service-connected disability was either 
the principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (2002).  A service-connected disability is deemed to 
have been the principal cause of death when it, alone or 
jointly with another disorder, was the underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2002).  In determining whether a service-connected 
disability was a contributory cause of death, it must be 
shown that a service- connected disability contributed 
substantially, materially, or combined with another disorder 
to cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2002).

The medical evidence shows that prior to the veteran's 
terminal admission at the Jefferson Regional Medical Center 
in July 1995, he had chronic ailments including coronary 
artery disease and a history of cerebral vascular accidents.  

The medical evidence shows the immediate cause of the 
veteran's death at Jefferson Regional Medical Center in July 
1995 was an apparent myocardial infarction.  This has not 
been controverted by any medical evidence, and is supported 
by the January 2002 VA medical opinion.  Furthermore both the 
1997 and January 2003 VA opinions together demonstrate that 
the immediate and underlying causes of the veteran's death 
were not caused or aggravated by any additional disability 
resulting from treatment provided to the veteran at the VAMC 
in the years prior to his death.  The Board has considered 
the testimony of the veteran's daughter, a nurse, concerning 
the veteran's treatment at the VAMC.   However, the Board 
finds that the opinions from two VA medical doctor's who 
reviewed the veteran's medical records as to the adequacy of 
VA medical treatment and as to the cause of the veteran's 
death are more persuasive than opinions by the appellant's 
daughter who did not review the entire medical records.

The Board concludes that VA medical treatment did not result 
in any additional disability which was related to the 
veteran's death and the criteria for dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1151 have not been 
met.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

ORDER

Dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1151 is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) A 
"Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 

